DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein the gamma driving circuit sets the state comprising power and temperature inside the electronic device, and wherein the power is defined by a power mode graph comprising a plurality of modes”.
Applicant’s remark on page 7 pointed out support on [0161] and [0184] of the originally filed specification. 
[00162] In display power mode graph 760, a third mode may represent a case in 
which a part of the first group gamma circuit is deactivated and a part of the second group gamma circuit corresponding to the deactivated first group gamma circuit is activated. 

[00184] The sensor module 976 may generate an electrical signal or a data value 
corresponding to an operating state (e.g., power or temperature) inside or an environmental state outside the electronic device 901. The sensor module 976 may include, for example, a gesture sensor, a gyro sensor, a barometric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared sensor, a biometric sensor, a temperature sensor, a humidity sensor, or an illuminance sensor. 

Specification does not disclose amended claim language. 
Therefore, claim 11 raised new matter issues.
Claims 12 – 15 have same issue because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent Publication 20170336851 A1) in view of Kim et al. (U.S. Patent Publication 20180130856 A1) in view of Bi et al. (U.S. Patent Publication 20170169763 A1) in view of Kim754 et al. (U.S. Patent Publication 20080032754 A1).


    PNG
    media_image1.png
    815
    691
    media_image1.png
    Greyscale

Regarding claim 11, Bae discloses “An electronic device comprising: 
a display panel including a display area and a non-display area; (Figs, 2, 11, [0007] “The electronic device may include a display panel”. display panel has bezel which is non-display area) and 
a display driving circuit (Figs 2, 3, 4,  gamma generator 208) configured to drive the display panel and including a gamma driving circuit including a first group gamma circuit (Figs 2, 3, 4, 5, 6, Red gamma Gen 211 ) and a second group gamma circuit, (Figs 2, 3, 4, 5, 6, Red gamma Gen 213 )
wherein the display driving circuit is configured to: (Figs 2, 3, 4,  gamma generator 208)
identify the display area on which content is to be displayed, ([0169] “The display 1260 may display, for example, a variety of content (e.g., text, images, videos, icons, or symbols, and the like) to the user.”) 
(Figs 2, 3, 4, red gamma generator 211 enable [0077] “first gamma value generated by the first gamma generation unit 211 is simultaneously supplied to the first decoder 321 and the third decoder 323”) and an output of the second group gamma circuit is deactivated, (Fig, 2, 3, 4 Blue gamma Gen 213 disable [0095] [0109]) and 
using the gamma driving circuit set to a state in which the output of the first group gamma circuit is deactivated (Figs 2, 5, 6, 7, 8, red gamma generator 211 disable [0079] “the first logic circuit 202a may deactivate the first gamma generation unit 211 and may activate the third gamma generation unit 213.”) and the output of the second group gamma circuit is activated. (Fig, 2, 5, 6, 7, 8 Blue gamma Gen 213 enable [0079] “the first logic circuit 202a may deactivate the first gamma generation unit 211 and may activate the third gamma generation unit 213.” [0095] [0109])
Bae does not disclose “display a specified color on the non-display area on which the content is not displayed,”
Kim discloses “display a specified color on the non-display area on which the content is not displayed,” (abstract, [0005] [0006] [0103])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-display area by Kim into device of Bae.  The suggestion/motivation would have been to provide user’s convenience. (Kim: [0005])

wherein the power is defined by a power mode graph comprising a plurality of modes”.
Bi discloses “wherein the gamma driving circuit sets the state comprising power and temperature inside the electronic device”. ([0007] “The display panel can include a gamma controller and a display driver that are each configured to deactivate at least when the interface of the circuit is deactivated.“  It means gamma controller deactivated comprising power under BRI. Claim does not define what is “power”. Power is a very broad term. [0006] [0022])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gamma controller by Bi into device of Bae and Kim.  The suggestion/motivation would have been to provide user’s convenience. (Bi: [0005])
Bae, Kim and Bi do not disclose “wherein the power is defined by a power mode graph comprising a plurality of modes”.
Kim754 discloses “wherein the power is defined by a power mode graph comprising a plurality of modes” ([0016] [0017] [0018]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power mode by Kim754 into device of Bae, Kim and Bi.  The suggestion/motivation would have been to save power. (Kim754: [0016])

Regarding claim 12, Bae, Kim, Bi and Kim754 disclose “wherein the display driving circuit is configured to: display the content on the display area using the gamma driving circuit in the state in which the output of the first group gamma circuit is activated and the output of the second group gamma circuit is deactivated during a specified time, (Bae [0079] [0095] [0105]) 
and display the content on the display area using the gamma driving circuit in the state in which the output of the first group gamma circuit is deactivated and the output of the second group gamma circuit is activated after the specified time elapses.” (Bae [0079] [0095] [0105]) 
Regarding claim 13, Bae, Kim, Bi and Kim754 disclose “wherein the content corresponds to first content, and wherein the display driving circuit is configured to: receive data for output of second content different from the first content, and display the second content on the display area using the gamma driving circuit in response to reception of the data in the state in which the output of the first group gamma circuit is activated and the output of the second group gamma circuit is deactivated”. (Bae Figs 2, 5, 6, 7, 8, [0079] [0095] [0105]) 
Regarding claim 14, Bae, Kim, Bi and Kim754 disclose “wherein the first group gamma circuit includes a gamma amplifier.” (Bae Figs 2, 5, 6, 7, 8, [0079] [0095] [0105]) 
Regarding claim 15, Bae, Kim, Bi and Kim754 disclose “wherein the second group gamma circuit includes an inverter”. (Bae Figs 2, 5, 6, 7, 8, [0079] [0080] [0095] [0105]) 

Alternately, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. Patent Publication 20110133972 A1) in view of Kim et al. (U.S. Patent Publication 20180130856 A1) in view of Izumikawa et al. (U.S. Patent Publication 20060092114 A1) in view of Pyo et al. (U.S. Patent Publication 20170294156 A1).
Regarding claim 11, Na discloses “An electronic device comprising: 
a display panel including a display area and a non-display area; ([0005]) and 
a display driving circuit configured to drive the display panel and including a gamma driving circuit including a first group gamma circuit and a second group gamma circuit, wherein the display driving circuit is configured to: (Fig 2, 710, 711, 712, 713, [0069] [0070])
identify the display area on which content is to be displayed, display the content on the display area using the gamma driving circuit set to a state in which an output of the first group gamma circuit is activated and an output of the second group gamma circuit is deactivated, (Figs 7,8, 9, 10, 11 [0069] [0070] [0071]) and 
using the gamma driving circuit set to a state in which the output of the first group gamma circuit is deactivated and the output of the second group gamma circuit is activated. (Figs 7,8, 9, 10, 11 [0069] [0070] [0071])
Na does not disclose “display a specified color on the non-display area on which the content is not displayed,”
Kim discloses “display a specified color on the non-display area on which the content is not displayed,” (abstract, [0005] [0006] [0103])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-display area by Kim into 
Na and Kim do not disclose “wherein the gamma driving circuit sets the state comprising power and temperature inside the electronic device,
wherein the power is defined by a power mode graph comprising a plurality of modes”.
Izumikawa discloses “wherein the gamma driving circuit sets the state comprising power and temperature inside the electronic device”. ([0011] [0018] [0038] [0040]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gamma controller by Izumikawa into device of Na and Kim.  The suggestion/motivation would have been to reduce power consumption. (Izumikawa: [0011])
Na, Kim and Izumikawa do not disclose “wherein the power is defined by a power mode graph comprising a plurality of modes”.
Pyo discloses “wherein the power is defined by a power mode graph comprising a plurality of modes” ([0018] [0019] [0020]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power mode by Pyo into device of Na, Kim and Izumikawa.  The suggestion/motivation would have been to save power. (Pyo: [0020])

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
Claim 11 has 35 USC 112(a) issues.
Applicant’s arguments with respect to claim(s) 11 – 15 have been considered but are moot because the arguments do not apply to newly cited Kim754 and Pyo references.

Allowable Subject Matter
Claims 1 – 10 are allowed in previous action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693